Case 18-09108-RLM-11             Doc 431      Filed 04/25/19        EOD 04/25/19 10:26:34        Pg 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


 In re:                                                      Chapter 11
                           1
 USA GYMNASTICS,                                             Case No. 18-09108-RLM-11

                          Debtor.


                               NOTICE OF MOTION AND HEARING

          PLEASE TAKE NOTICE that on April 24, 2019 USA Gymnastics, as debtor and debtor

in possession in the above-captioned chapter 11 case (the “Debtor”), filed the Debtor’s Second

Motion For Order Extending Period Within Which It May Remove State Court Actions Pursuant

To 28 U.S.C. § 1452 And Rule 9027 Of The Federal Rules Of Bankruptcy Procedure [Dkt. 430]

(the “Motion”), which has been set for a hearing (the “Hearing”) on May 15, 2019 at 1:30 p.m.

(Prevailing Eastern Time) in Room 329 of the United States Bankruptcy Court, 46 East Ohio

Street, Indianapolis, Indiana 46204.

          PLEASE TAKE FURTHER NOTICE that any objections to the Motion must be filed

by Wednesday, May 8, 2019 at 4:00 p.m. (Prevailing Eastern Time), via the Court’s ECF

system.

          PLEASE TAKE FURTHER NOTICE that a dial-in telephone number for interested parties

to participate in the Hearing by conference call is 1-888-273-3658, passcode: 9247462#. All

callers shall keep their phones muted unless addressing the Court. All callers must identify




1 The last four digits of the Debtor’s federal tax identification number are 7871.
                                                                                The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
Case 18-09108-RLM-11        Doc 431        Filed 04/25/19   EOD 04/25/19 10:26:34       Pg 2 of 2



themselves and the party(ies) they represent when addressing the Court. Callers shall not place

their phones on hold during the Hearing.

       PLEASE TAKE FURTHER NOTICE that copies of the Motion may be accessed through

the case website at: https://omnimgt.com/usagymnastics, or by contacting the Debtor’s attorneys,

on PACER, or from the Clerk of the Court.

Dated: April 25, 2019                                Respectfully submitted,

                                                     JENNER & BLOCK LLP

                                                     By: /s/ Catherine Steege

                                                     Catherine L. Steege (admitted pro hac vice)
                                                     Dean N. Panos (admitted pro hac vice)
                                                     Melissa M. Root (#24230-49)
                                                     353 N. Clark Street
                                                     Chicago, Illinois 60654
                                                     Tel: (312) 923-2952
                                                     Fax: (312) 840-7352

                                                     csteege@jenner.com
                                                     dpanos@jenner.com
                                                     mroot@jenner.com

                                                     Counsel for the Debtor




                                                 2
